Examiner’s Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
Allowable Subject Matter
Claims 25-27, 29-30, 32-42, 47 and 49 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fail to disclose or render obvious a method of recording three-dimensional images of a physical jaw using a dental camera, comprising displaying a virtual three-dimensional standard jaw model corresponding to the physical jaw on a display device, displaying a first and second virtual control point on a first and second virtual tooth of the virtual three-dimensional standard jaw model, determining a virtual recording path disposed between two virtual teeth, said virtual recording path disposed between two virtual teeth is defined by a visible path disposed between the first and second virtual control point on the first and second virtual tooth which are different from one another, displaying said virtual recording path disposed between two virtual teeth on 
The closest prior art being Kopelman et al (US 2011/0105894), which discloses a method of recording a three-dimensional images of a physical jaw using a dental camera (par 2 and 18), displaying a virtual three-dimensional standard jaw model on a display device (par 59), displaying a plurality of first and second virtual control points on a plurality of first and second virtual teeth of the virtual three-dimensional standard jaw model respectively (par 60 and figures 5 and 6, which disclose the use of indicia “X” or “+” ), but fails to disclose determining and displaying a virtual recording path disposed between two virtual teeth  between the first and second virtual tooth and operating the camera to automatically generate a plurality of three-dimensional images of the physical jaw in succession along portions of the physical jaw corresponding to the virtual recording path, by moving the dental camera relative to the physical jaw and automatically recording the plurality of three dimensional images at a constant frequency. 
Boerjes et al (US 2009/0298017) discloses the placement of recording paths, but fails to disclose the placement of the path between first and second virtual control points on the display device. As Boerjes fails to show the placement of a path between first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        






/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772